Case 8:18-mc-00057-MSS-AAS Document 32 Filed 11/16/18 Page 1 of 13 PageID 1433



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

                              CASE NO. 8:18-mc-00057-MSS-AAS



 ANDREW MACKMIN, et al.,
                                   Plaintiffs,    Action Pending in United States
                                                  District Court for the District of
                      v.                          Columbia

 VISA INC., et al.,                               No. 1:11-cv-01831-RJL
                                   Defendants.


 MARY STOUMBOS,
                                   Plaintiff,     Action Pending in United States
                                                  District Court for the District of
                      v.                          Columbia

 VISA INC., et al.,                               No. 1:11-cv-01882-RJL
                                   Defendants.


 NATIONAL ATM COUNCIL, INC., et al.,
                                   Plaintiffs,    Action Pending in United States
                                                  District Court for the District of
                      v.                          Columbia

 VISA INC., et al.,                               No. 1:11-cv-01803-RJL
                                   Defendants.


                                      STATUS REPORT
Case 8:18-mc-00057-MSS-AAS Document 32 Filed 11/16/18 Page 2 of 13 PageID 1434



        Pursuant to the Court’s September 28, 2018 Order, the parties respectfully submit the

 following Status Report concerning Plaintiffs’ pending motion to compel subpoenaed documents

 from third parties Fidelity National Information Service, Inc. (“FNIS”) and Armed Forces

 Financial Network (“AFFN”).

        Plaintiffs’ Preliminary Statement

        Since the parties’ last Status Report, submitted November 2, Plaintiffs have continued

 their diligent efforts to resolve pending disputes without Court intervention. FNIS and AFFN,

 however, have elected to stand on their categorical objections to producing any data responsive

 to Plaintiffs’ subpoenas (and in the case of FNIS, even a data sample). Given the critical need

 for third-party data in Plaintiffs’ underlying cases, and the importance of the particular data FNIS

 and AFFN maintain, Plaintiffs are left with no option but to renew their motion to compel and

 request this Court’s guidance.

        Below, FNIS and AFFN attempt to justify their noncompliance by insinuating that

 Plaintiffs have somehow improperly disclosed AFFN’s data sample. This accusation is false,

 and alarming. The “nine outside experts” are Plaintiffs’ experts, who are bound by the

 Protective Order. The “six outside counsel” are appointed counsel of record for their respective

 classes, and AFFN produced the samples directly to four of those counsel. Each of these

 individuals is authorized to review AFFN’s sample pursuant to the Court’s September 28, 2018

 Order. Dkt. No. 29 at 3-4; Sept. 27, 2018 Hr’g Tr. at 75-76. The suggestion that Plaintiffs

 improperly delayed identifying these recipients is equally baseless. The disclosure was made

 within three weeks of receiving AFFN’s sample and neither FNIS nor AFFN ever suggested until

 now that this was somehow untimely.




                                                -1-
Case 8:18-mc-00057-MSS-AAS Document 32 Filed 11/16/18 Page 3 of 13 PageID 1435



        FNIS’s and AFFN’s Preliminary Statement

        On November 9, Plaintiffs reported to AFFN for the first time that Plaintiffs have

 disclosed AFFN’s October 19 highly confidential data sample to nine (9) outside experts and six

 (6) outside counsel. While this disclosure may be permitted by the existing Protective Order, it

 reinforces AFFN’s confidentiality concerns that AFFN’s most confidential business documents

 are in the hands of a veritable army of experts and lawyers. Notably, Plaintiffs waited three

 weeks to report this information, and only did so after being prompted by AFFN to comply with

 Plaintiffs’ self-reporting obligation in the Court’s September 28 Order (i.e., “Plaintiffs must

 provide AFFN with a list of every person to whom it discloses this sample of Interchange

 Reports.”). Indeed, Plaintiffs now claim it is up to AFFN to “timely” complain about Plaintiffs’

 failure to comply with self-reporting obligations under a Court Order, thus reinforcing the kinds

 of burdens Plaintiffs seek to place on non-party AFFN. Plaintiffs also recently notified AFFN

 that MasterCard is seeking access to AFFN’s data sample, raising the possibility that MasterCard

 will move for production of this highly confidential information in the District of Columbia.

 Plaintiffs’ failure to promptly comply with its self-reporting obligations after disclosing AFFN’s

 highly confidential data to an army of experts and attorneys has only reinforced FNIS’s and

 AFFN’s grave confidentiality concerns about producing their most competitively sensitive

 information.

        Critically, while Plaintiffs continue to assert the information sought from FNIS and

 AFFN is needed for their experts’ analysis, Plaintiffs have never explained even the most

 rudimentary aspects of that analysis, much less provided an affidavit from any one of the nine (9)

 experts who have apparently already viewed AFFN’s data sample. Thus, Plaintiffs still have not

 met their burden by explaining how FNIS’s and AFFN’s confidential data is supposedly


                                                  2
Case 8:18-mc-00057-MSS-AAS Document 32 Filed 11/16/18 Page 4 of 13 PageID 1436



 “necessary” to Plaintiffs’ expert analysis. Further, FNIS and AFFN continue to have burden

 concerns illustrated by the fact that it took AFFN fifteen (15) hours just to produce the six

 sample data reports.

        I.      FNIS Status

        Plaintiffs’ Position

        In Amended Objections and Responses served October 8, FNIS identified for the first

 time the particular FNIS subsidiaries that perform ATM processing and possess ATM data

 responsive to Plaintiffs’ subpoenas. See Ex. A. During the parties’ ensuing meet-and-confer,

 conducted October 16, FNIS’ counsel indicated that FNIS was not categorically opposed to

 producing data, provided some compromise could be reached as to the scope of Plaintiffs’

 requests. To facilitate that discussion, Plaintiffs requested that FNIS produce a small sample of

 its responsive data, which, according to FNIS, are kept in both transactional and billing formats.

 The purpose of sampling, Plaintiffs explained, was to minimize burden by focusing the parties’

 discussions pragmatically on the particular data elements FNIS maintains.

        After taking Plaintiffs’ sampling request under consideration, FNIS cancelled multiple

 follow-up meet-and-confers only to then inform Plaintiffs on November 12 that FNIS would not

 produce samples unless Plaintiffs “first provide[d] to [FNIS] the data fields that they (and their

 experts) believe should exist” in FNIS’ databases. Having no visibility into FNIS’ databases,

 Plaintiffs advised FNIS that this was not a sensible or efficient means of progressing

 negotiations. But in the interest of making progress, Plaintiffs promptly provided FNIS with a

 list of necessary data fields that have appeared in different combinations in other party and third-

 party data productions. Plaintiffs further specified that, because Plaintiffs are aggregating data




                                                  3
Case 8:18-mc-00057-MSS-AAS Document 32 Filed 11/16/18 Page 5 of 13 PageID 1437



 across multiple sources, databases containing any of the listed data elements are substantially

 needed for Plaintiffs’ analyses.

        Without denying that its billing and transactional databases contain fields Plaintiffs are

 pursuing, FNIS stated on November 14 that it would not provide Plaintiffs with data samples, or

 any responsive material at all. As to sampling, FNIS indicated that it had “confidentiality

 concerns,” disregarding this Court’s September 28 Order requiring AFFN to produce a data

 sample over identical confidentiality objections.

        FNIS contends below that Plaintiffs are under a continuing obligation to demonstrate the

 relevance and need for ATM transaction data in their cases. Plaintiffs have already done so in

 their written submissions to this Court, and have now further elaborated, as FNIS requested, as to

 the particular data fields they are seeking. This is not a basis on which FNIS can categorically

 refuse to produce data.

        FNIS’s Position

        In compliance with the Court’s September 28 Order, FNIS timely served Amended

 Objections and Responses and offered to meet and confer with Plaintiffs. While FNIS’s counsel

 was constrained to cancel two calls with Plaintiffs’ counsel because FNIS’s main business

 contact was unexpectedly out of the office, FNIS’s counsel continued to meaningfully confer

 with Plaintiffs by email. FNIS firmly disagrees with Plaintiffs’ representation that FNIS’

 counsel “indicated” during the meet and confer “that FNIS was not categorically opposed to

 producing data.” FNIS further disputes Plaintiffs’ contention that FNIS agreed to produce data

 samples on any basis, and certainly not by Plaintiffs’ arbitrary November 19 deadline. Rather,

 FNIS suggested as part of the meet and confer efforts that Plaintiffs’ identify what data is

 absolutely necessary to Plaintiffs’ expert analyses. After careful consideration of Plaintiffs’


                                                     4
Case 8:18-mc-00057-MSS-AAS Document 32 Filed 11/16/18 Page 6 of 13 PageID 1438



 response (including Plaintiffs’ lack of detailed explanation as to the necessity of the

 information), FNIS declined to agree to produce data samples. FNIS remains troubled by

 Plaintiffs’ continuing failure to explain how FNIS’s data is necessary (and not merely relevant)

 to their experts’ analysis (something which Plaintiffs’ have never adequately explained), as well

 as the prospect of having to continually monitor Plaintiffs’ disclosure of FNIS’s confidential data

 to an army of outside experts and attorneys.

        II.     AFFN Status

        Plaintiffs’ Position

        The Court-ordered sample of Interchange Reports AFFN produced on October 19 contain

 detailed interchange fee data that are relevant, responsive, and substantially needed for the

 economic analyses Plaintiffs intend to conduct in their underlying cases. Although AFFN had

 previously indicated that these reports “intermixed” ATM and point-of-sale (POS) data, see Dkt.

 No. 9-11, ¶ 50(b), AFFN clarified on November 12 that the ATM data contained in the reports is

 segregated. Having received that and other clarification from AFFN, Plaintiffs requested on

 November 13 that AFFN produce its Interchange Reports for the five years they are available.

        On November 14, AFFN refused to produce any Interchange Reports. AFFN’s stated

 ground was that Plaintiffs supposedly had not shown a “substantial need” for the reports, an

 objection that this Court previously held was not among AFFN’s “most convincing objections to

 the subpoenas.” Dkt. 29 at 2. AFFN also indicated on November 14 that it was standing on all

 other objections it has asserted in response to Plaintiffs’ subpoenas.

        AFFN complains below of the burden of manually redacting POS information in its

 sample, but as Plaintiffs pointed out in their briefing, redactions for relevance are not permitted

 or required. See Dkt. No. 17 at 19-20. AFFN already has demonstrated a penchant for


                                                   5
Case 8:18-mc-00057-MSS-AAS Document 32 Filed 11/16/18 Page 7 of 13 PageID 1439



 overstating its costs, estimating a cost of $1 billion to provide data that a multitude of other third

 parties have managed to produce without even a request of cost-shifting. Dkt. No. 9 at 33. And

 as Plaintiffs have pointed out, if AFFN believes that cost-shifting is merited here, it has the

 burden of isolating “reasonably incurred” expenses. Dkt. No. 17 at 20-21. It has not done so,

 and certainly cannot use unreasonably incurred expenses as a basis to produce no data at all.

        AFFN’s Position

        In compliance with the Court’s Order, on October 19 AFFN timely produced the agreed

 upon sample of its Interchange Reports. Thereafter, AFFN continued its dialogue with Plaintiffs

 by responding in detail to various questions posed by Plaintiffs regarding the Interchange

 Reports.1

        AFFN’s production of this highly confidential information only served to underscore

 AFFN’s concerns with Plaintiffs’ requests. Beginning with AFFN’s burden concerns, because

 the Interchange Reports are not in AFFN’s production system, they needed to be manually

 restored which takes between 12-24 hours for these particular reports. In addition, because ATM

 transactions are intermixed with POS transactions (which AFFN believes the Court found were

 not relevant at all), each Interchange Report had to be manually redacted. The redactions are

 required not merely for relevance, but also for confidentiality and PCI DSS requirements. As a

 result, it took AFFN employees approximately 15 hours to produce just these six reports. AFFN

 simply does not have the personnel (6 AFFN employees) to devote to producing even a fraction


    1
      Rather than acknowledge AFFN’s good faith efforts, Plaintiffs suggest above that AFFN
 misstated that its Interchange Reports “intermix” point-of-sale (POS) transactions and ATM
 transactions. Plaintiffs’ attempt to discredit AFFN is rejected. Plaintiffs take out of context
 AFFN’s response to Plaintiffs’ inquiry as to whether the non-redacted portions of the
 Interchange Reports intermix ATM and POS transactions. Plaintiffs ignore the fact that the
 whole reason the Interchange Reports were redacted is because the reports intermix ATM and
 POS transactions.
                                                   6
Case 8:18-mc-00057-MSS-AAS Document 32 Filed 11/16/18 Page 8 of 13 PageID 1440



 of the data requested by Plaintiffs. The burdens set forth in detail in the Broda Declaration were

 verified by the exercise of producing even this limited sample of reports. See ECF # 9-11 at ¶

 50.b. There is no evidence in the record of what burdens have been placed on other third parties

 subpoenaed by Plaintiffs. In any event, as detailed in the Broda Declaration, AFFN’s burdens

 are unique in that their reports and data are not kept in a fashion that is easily searchable or

 subject to manipulation, and AFFN has only six (6) employees and no one available to devote

 full time to complying with Plaintiffs’ broad and intrusive requests.

        AFFN’s data production also served to underscore AFFN’s confidentiality concerns,

 which have been heightened by Plaintiffs’ belated admission that no less than nine experts and

 six attorneys have already reviewed AFFN’s highly confidential information. AFFN is now left

 to rely upon Plaintiffs’ self-reporting responsibilities to ensure that AFFN’s most competitively

 sensitive information does not wind up in the hands of its most significant competitors. Further

 troubling is that even after reviewing AFFN’s highly confidential data, Plaintiffs still have not

 articulated how this information is allegedly necessary for their experts’ analyses. Accordingly,

 Plaintiffs’ request for any additional Interchange Reports should be denied.

        III.    Proposal for Further Proceedings

        Plaintiffs’ Position

        Given the voluminous briefing already submitted in connection with these proceedings,

 Plaintiffs believe outstanding disputes can be most efficiently addressed in a telephonic status

 conference with the Court. If the Court prefers supplemental briefing, Plaintiffs respectfully

 request that it be scheduled on an expedited timetable. As the Court is aware, the data at issue is

 being pursued for class certification motions. Those motions are now due April 12, 2019 and, by

 Court Order, that deadline is predicated on Plaintiffs obtaining by December 31, 2018 all


                                                   7
Case 8:18-mc-00057-MSS-AAS Document 32 Filed 11/16/18 Page 9 of 13 PageID 1441



 “necessary data from third parties in response to plaintiffs’ subpoenas.” Mackmin et al. v. Visa

 et al., 11-cv-1831 (D.D.C.), Dkt. No. 146, ¶ 3 (Nov. 6, 2018 Order) (Ex. B). If Plaintiffs do not

 obtain by December 31 third-party data they believe is necessary, Plaintiffs may request, but are

 not assured, an extension. See id.

        FNIS’s and AFFN’s Statement

        AFFN believes that the pending motion, taken under submission, should now be denied.

 There is no motion relating to FNIS pending. If Plaintiffs’ proposal for a telephonic status

 conference with the Court is accepted, AFFN and FNIS respectfully request that the call be

 scheduled after the Thanksgiving holiday because in-house counsel who plans to participate in

 the call (and was personally present at the September 28 hearing) is out of the office until

 November 26.


 DATED this 16th Day of November 2018          Respectfully submitted,

                                               HAGENS BERMAN SOBOL SHAPIRO LLP

                                               By: /s/ Ben M. Harrington
                                                  Ben M. Harrington
                                               715 Heart Avenue, Suite 202
                                               Berkeley, CA 94710
                                               Tel: (510) 725-3034
                                               benh@hbsslaw.com

                                               Janet R. Varnell (Bar # 71072)
                                               VARNELL & WARWICK
                                               PO Box 1870
                                               Lady Lake, Florida 32158
                                               Telephone: (352) 758-8600
                                               jvarnell@varnellandwarwick.com

 Of Counsel:

 Steve W. Berman
 HAGENS BERMAN SOBOL SHAPIRO LLP
 1918 Eighth Avenue, Suite 3300
 Seattle, WA 98101
 Telephone: (206) 623-7292
                                                  8
Case 8:18-mc-00057-MSS-AAS Document 32 Filed 11/16/18 Page 10 of 13 PageID 1442



  steve@hbsslaw.com

  Jennifer Fountain Connolly
  (D.C. Bar No. 1019148)
  HAGENS BERMAN SOBOL SHAPIRO LLP
  1701 Pennsylvania Ave. NW, Suite 300
  Washington, D.C. 20006
  Telephone: (202) 248-5403
  jenniferc@hbsslaw.com

  Stephen R. Neuwirth
  QUINN EMANUEL URQUHART
  & SULLIVAN, LLP
  51 Madison Ave., 22nd Floor
  New York, NY 10010
  Telephone: (212) 849-7000
  stephenneuwirth@quinnemanuel.com

  Adam B. Wolfson
  Viola Trebicka
  QUINN EMANUEL URQUHART
  & SULLIVAN, LLP
  865 S. Figueroa Street, 10th Floor
  Los Angeles, CA 90017
  Telephone: (213) 443-3000
  adamwolfson@quinnemanuel.com
  violatrebicka@quinnemanuel.com

  Craig L. Briskin
  Joanna K. Wasik
  MEHRI & SKALET, PLLC
  1250 Connecticut Avenue, NW, Suite 300
  Washington, DC 20036
  Telephone: (202) 822-5100
  cbriskin@findjustice.com
  jwaisk@findjustice.com

  Counsel for Andrew Mackmin and Sam Osborn

  Douglas G. Thompson (D.C. Bar # 172387)
  dthompson@finkelsteinthompson.com
  Michael G. McLellan (D.C. Bar # 489217)
  mmclellan@finkelsteinthompson.com
  FINKELSTEIN THOMPSON LLP
  3201 New Mexico Ave. NW, Suite 395
  Washington, DC 20016
  Telephone: 202-337-8000
                                            9
Case 8:18-mc-00057-MSS-AAS Document 32 Filed 11/16/18 Page 11 of 13 PageID 1443



  Facsimile: 202-337-8090

  Christopher Lovell
  clovell@lshllp.com
  Merrick Scott Rayle
  mrayle@lshllp.com
  LOVELL STEWART HALEBIAN JACOBSON LLP
  61 Broadway Suite 501
  New York, NY 10006
  (212) 608-1900
  Fax: (212) 719-4775

  Counsel for Mary Stoumbos

  Jonathan L. Rubin
  MOGINRUBIN LLP
  1615 M Street, NW, Third Floor
  Washington, D.C. 20036
  Tel: (202) 630-0616
  Fax: (877) 247-8586
  jrubin@moginrubin.com

  Jennifer M. Oliver
  MOGINRUBIN LLP
  600 W. Broadway, Suite 3300
  San Diego, CA 92101
  Tel: (619) 798-5361
  Fax: (619) 687-6610
  joliver@moginrubin.com

  Counsel for Plaintiffs the National ATM
  Council, Inc.; ATMs of the South, Inc.;
  Business Resource Group, Inc.;
  Just ATMs USA, Inc.; Wash Water Solutions,
  Inc.; ATM Bankcard Services, Inc.; Selman Telecommunications Investment Group, LLC;
  Scot Gardner d/b/a SJI; Turnkey ATM Solutions, LLC; Trinity Holdings Ltd, Inc.; and T&T
  Communications, Inc. and Randal N. Bro d/b/a
  T & B Investments




                                             10
Case 8:18-mc-00057-MSS-AAS Document 32 Filed 11/16/18 Page 12 of 13 PageID 1444



  Dated: November 16, 2018

                                    FOX ROTHSCHILD LLP

                                    By:/s/ Michael Eidel
                                    Michael Eidel (pro hac vice)
                                    Clair E. Wischusen (pro hac vice)
                                    FOX ROTHSCHILD LLP
                                    2700 Kelly Road, Suite 300
                                    Warrington, PA 18976
                                    Telephone: (215) 345-7500
                                    Facsimile: (215) 345-7507
                                    meidel@foxrothschild.com
                                    cwischusen@foxrothschild.com

                                    Heather Ries (Florida Bar No. 581933)
                                    FOX ROTHSCHILD LLP
                                    777 South Flagler Drive, Suite 1700
                                    West Palm Beach, FL 334-1
                                    Telephone: (561) 835-9600
                                    Facsimile: (561) 835-9602
                                    hries@foxrothschild.com

                                    Amy L. Drushal (Florida Bar No. 546895)
                                    TRENAM, KEMKER, SCHARF, BARKIN,
                                    FRYE, O’NEILL & MULLIS, P.A.
                                    101 E. Kennedy Boulevard, Suite 2700
                                    Tampa, FL 33602
                                    Telephone: (813) 223-7474
                                    adrushal@trenam.com


                                    Attorneys for Non-Parties Fidelity National
                                    Information Services, Inc., Fidelity Integrated
                                    Solutions, and Armed Forces Financial Network,
                                    LLC




                                      11
Case 8:18-mc-00057-MSS-AAS Document 32 Filed 11/16/18 Page 13 of 13 PageID 1445



                                  CERTIFICATE OF SERVICE

            I hereby certify that on November 16, 2018, I electronically filed the foregoing with

  the Clerk of the Court using the CM/ECF system, which will send a notice of electronic filing to

  all CM/ECF participants.


                                               By: /s/ Ben M. Harrington
                                                  Ben M. Harrington
                                               HAGENS BERMAN SOBOL SHAPIRO LLP
                                               715 Heart Avenue, Suite 202
                                               Berkeley, CA 94710
                                               Tel: (510) 725-3034
                                               benh@hbsslaw.com




                                                 12
